Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 6, 2014

                                      No. 04-14-00018-CV

                             Damien HERRERA and Blaine Castle,
                                       Appellants

                                                 v.

                                 Judy STAHL and Sue Hensley,
                                         Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-05750
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        The trial court signed the order appellants seek to appeal on December 16, 2013.
Because this is an accelerated, interlocutory appeal, appellant’s notice of appeal was due to be
filed on January 6, 2014. See TEX. R. APP. P. 26.1(b). A motion for extension of time to file the
notice of appeal was due on January 21, 2014. See TEX. R. APP. P. 26.3. Although appellants
filed a notice of appeal within the fifteen-day grace period allowed by Rule 26.3, they did not file
a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file the notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).
                                              _________________________________
                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court